Citation Nr: 0730707	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Evaluation of post traumatic stress disorder (PTSD) currently 
rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran had active service from October 1980 to October 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA) 
granting service-connection for PTSD with depression with a 
50 percent disability rating.  The RO granted a temporary 100 
percent rating from February 14, 2005 through March 31, 2005.


FINDING OF FACT

PTSD with depression is manifested by nightmares about four 
times a week, intrusive thoughts, depression, hypervigilance, 
irritability and anger at a verbal level.  He does not have 
any suicidal or homicidal ideation, generally communicates 
coherently, maintains clean hygiene and neat grooming, and 
has been able to obtain employment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD with depression have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.29, 4.130, Code 9411 (West 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2004, the RO sent the veteran a letter informing 
him of the types of information needed to substantiate his 
claim and its duty to assist him in obtaining evidence to 
substantiate the claim.  The February 2004 letter informed 
the veteran that VA was responsible for obtaining records in 
the custody of a Federal department or agency, including VA, 
the service department, and the Social Security 
Administration and that it was his responsibility to assure 
VA receipt of records not in the custody of a Federal agency.      

An August 2005 statement of the case (SOC) and an August 2006 
supplemental SSOC provided the veteran with an additional 60 
days to submit more evidence.  In August 2006, VA sent an 
additional letter further clarifying the responsibilities 
imposed by the VCAA, and what evidence had been obtained 
already.  The August 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned, in 
compliance with Dingess v. Nicholson.

The veteran had applied for social security disability 
payments in 1978 and his claim had been denied.  No medical 
or other evidence relating to that claim is of record.  VA 
scheduled an examination regarding the veteran's PTSD rating 
in February 2006.  In view of the fact that the social 
security claim is almost thirty years old and the record 
contains sufficient recent medical evidence, the Board finds 
that the absence of evidence associated with the social 
security claim was not prejudicial to the veteran's claim.    

Thus, the Board finds that the purpose behind the duties to 
notify and assist has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.	Factual and Procedural Background

The veteran was treated regularly at the American Lake and 
the Puget Sound VA medical centers in Washington state in 
2003 and 2004 for addiction problems.  He was admitted as an 
inpatient for detoxification and stabilization in January 
2004.

In January 2003, the veteran's GAF had been assessed at 40.  
He felt depressed and lacked energy and motivation.  He 
listed his divorce and the recent death of his father as the 
causes of his depression.  He had no suicidal or homicidal 
ideation.  His problems and goals list consisted of cocaine 
abuse/dependence, alcohol abuse/dependence, nicotine 
abuse/dependence, and homelessness.  

Over the course of his treatment, the veteran started 
complaining of PTSD.  He submitted a claim and a letter from 
a psychologist, Dr. C. Ph. D., who saw him at Puget Sound and 
he was service-connected at 50 percent disability in May 
2004.  

A detailed psychiatric assessment from Puget Sound in January 
2004 had noted his GAF score at 45.  The assessment still 
indicated that the veteran's treatment was primarily for drug 
and alcohol abuse, and listed depression as an additional 
problem.  The veteran was not considered of acute danger to 
himself or others.  

In his notice of disagreement dated January 2005, the veteran 
stated that he had a hard time concentrating on everyday 
tasks.  He said that his medications made him unstable and 
unable to be out in the world and around people, and that, 
consequently, he was unable to find and maintain a job.  

He was hospitalized at American Lake for PTSD treatment from 
February 14, 2005 until March 23, 2005.  On admission, the 
veteran's GAF was 40.  His GAF score during his 
hospitalization was assessed at 45.  His discharge diagnoses 
prepared by a physician assistant and co-signed by an 
attending physician noted PTSD and that he was stable and 
competent for VA pay purposes.  A separate note authored by a 
social science program specialist reported that the veteran 
did not present at discharge any emergent need for further 
psychiatric intervention or hospitalization.  The veteran was 
temporarily awarded a 100 percent disability evaluation as a 
result of his hospitalization.

In January 2006, the veteran was afforded a VA examination.  
The examiner reviewed the record.  The veteran's reported 
complaints to his psychologist Dr. C. were noted.  Those 
complaints included nightmares, decreased concentration, 
anxiety, difficulty with people, panic, depression, and 
difficulty handling stress.  He avoided crowds, bright lights 
and dark areas, and he was hypervigilant.       

The veteran stated to the examiner that his sleep was okay, 
that he had made friends while staying at White City, and 
that he had good relations with his children.  The examiner 
observed that he maintained good eye contact with her, was 
cooperative, oriented, and well-groomed.  She opined that he 
had normal speech, no suicidal or homicidal ideation, no 
hallucinations or delusional thinking.  She further opined 
that he was logical, and had good insight and judgment.  Her 
diagnosis was that his PTSD was moderate in degree.  She 
assessed his GAF at 60.  She concluded that there were no 
gross indications of behavior control problems or significant 
changes in his PTSD symptoms since the veteran was last 
service-connected for his PTSD in May 2004.     

The veteran was admitted again at White City in Oregon in 
2006.  The record reflects that his hospitalization was for 
continued monitoring of alcohol and drug dependence issues.  
The physician who examined him in March 2006 at discharge 
noted that the veteran was competent by VA standards and 
would not benefit from another admission.  The physician 
remarked that the veteran had obtained employment in October 
2005.  

In April 2006, the veteran sent a statement in support of his 
claim for a permanent increase.  He said that he believed 
that his treatment as an in-patient at American Lake for PTSD 
was supposed to be for all of 6 months.  He stated that 
during all of his treatment at Puget Sound, he talked about 
his nightmares, how to remain calm and try and combat those 
nightmares.  

III.	Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where an award for service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be staged.  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  

The severity of a veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under this code, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

A 100 percent rating requires total occupational and social 
impairment, due to symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimum personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  A total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service connected disability has required 
hospital treatment in a Department of VA or an approved 
hospital for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.

A GAF (Global Assessment of Functioning Scale) score is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the Diagnostic and Statistical Manual of Mental 
Disorders 4th ed. 1994 (DSM-IV)).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV, American Psychiatric Association, Wash. 
D.C. 1999, pp. 46-47.  A GAF of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF of 61 to 70 
reflects that an individual has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but is generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Id.

IV.	Analysis

The veteran is disagreeing with his present 50 percent 
service-connected PTSD rating and is requesting it be 
increased to 100 percent.  

To qualify for a 100 percent PTSD disability rating, a 
veteran would have to be totally impaired.  Symptoms of total 
impairment would be inability to perform activities related 
to daily living, disorientation to time and place, 
hallucinatory or delusional thoughts, and persistent danger 
of hurting oneself or others.  To qualify for a 70 percent 
rating, the veteran would still have to exhibit deficiencies 
in most areas affecting his social and occupational 
functioning, due to symptoms such as, inter alia, suicidal 
ideation, obsessional rituals, speech intermittently 
illogical or obscure, near continuous panic or depression 
affecting the ability to function independently, neglect of 
personal appearance and hygiene.   

The veteran's record from 2003 through the end of 2005 
frequently shows notations that he was considered of no risk 
of physical harm either to himself or others.  He was always 
able to communicate coherently to medical staff, as evidenced 
by his relating his family history growing up, his pain 
resulting from his divorce and the death of his father, his 
symptoms of drug craving and of PTSD, and his goals of 
reaching and maintaining sobriety, and obtaining employment.  
Thus, he thinks rationally and is aware of his whereabouts.  
Although it is noted that he was sometimes quiet in his group 
sessions, he also sometimes participated, and he has stated 
to the VA examiner in January 2006 that he "has some 
friendships that he has developed while staying at the VA in 
White City."  Dr. C.'s, his therapist, notes and letter of 
February 2004 reflected that his memory was intact, he was 
goal oriented, exhibited no psychomotor agitation, was not 
psychotic.  She also noted that he drove.  A notation from 
Puget Sound in March 2005 recorded his good grooming.  The 
White City records of October 2005 indicated that he obtained 
a job.  He procured himself a car and drove it to work.  

The VA examination noted that the veteran was clean and well-
groomed, was co-operative, maintained good eye contact, was 
alert and oriented to person, place, and time.  His 
associations were found logical, his stream of thought 
unremarkable for being circumstantial or tangential, his 
thought content negative for suicidal or homicidal ideation.  
His concentration and memory were grossly intact.  The 
examiner saw no evidence of hallucinations, invasive 
thoughts, or delusional thinking.  Despite his complaining of 
frequent nightmares, the veteran also stated to the examiner 
that his sleep was okay.  In the examiner's opinion, the 
veteran has made satisfactory adjustment since he was last 
service-connected at 50 percent, his PTSD symptoms have not 
increased since and there are no gross indications of 
behavior control problems either.  The examiner diagnosed the 
veteran with PTSD, "moderate in degree."

The VA medical centers records and the examination are thus 
consistent in the assessment of the veteran's mental state.  
Both indicate good communication abilities, good memory, 
rational awareness, no hallucinatory or delusional thoughts, 
the presence of some social and family relations, ability to 
work and/or manage benefits payments, and good grooming.  
Both note the fact that the veteran never represented any 
physical harm to himself or others.

Nonetheless, his GAF score in 2003 was 40, which is 
indicative of serious impairment.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence 
and will be considered.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score of 40 was assessed as the veteran was 
addicted to cocaine and abusing cocaine and alcohol on a 
regular basis.  As noted in his January 2004 Puget Sound 
assessment, "his abuse of substances [has] severe social and 
health consequences."  The Board, thus, considers that the 
score of 40 was heavily skewed down as a result of such 
addiction.  In January 2003, the diagnosis was cocaine 
dependency, alcohol dependency, and other unspecified.  There 
is nothing to suggest that the GAF of 40 was influenced by 
PTSD, which, as such, was not diagnosed.  At his most recent 
comprehensive mental assessment, in the course of the VA 
examination conducted in January 2006, the veteran's GAF 
score was reported at 60.  A score of 60 is at the higher end 
of the range indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.     

In February 2005 through most of March 2005, the veteran was 
hospitalized for PTSD.  As a result of being hospitalized for 
longer than 21 days, the veteran was qualified for 100 
percent temporary disability.  38 C.F.R. § 4.29.  Although 
the veteran believes that he was discharged due to an 
administrative decision, where he thought that the PTSD 
program that he was in was only a start-up program, the 
discharge notations indicate that it was a regular discharge.  
He was considered stable at discharge and competent for VA 
pay purposes.  It was also noted that there were no 
"significant disorders that would warrant emergent 
psychiatric interventions or hospitalizations at this time."  
Therefore, the temporary nature of the 100 percent rating was 
justified.  

During the period of hospitalization, GAFs of 40 and 45 were 
entered.  At the time, the veteran's alcohol and cocaine 
dependency were in remission.  Therefore, it appears that the 
GAFs of 40 and 45 were based upon the PTSD and depression.  
However, the Board has reviewed such records and finds that 
they are remarkably lacking in detail as to how the GAF 
scores were reached.  The information provided tended to be 
generic and does not provide an opportunity to explore the 
bases of the opinions (GAFs).  As such, this evidence has 
lessened probative value.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered whether a staged rating should be assigned.  
However, except for the period of hospitalization, the Board 
concludes that the PTSD with depression has not significantly 
changed and a uniform evaluation is warranted. 

The record does not support a finding that the veteran's 
service-connected PTSD and depression  ever caused him to be  
totally impaired to qualify for a 100 percent rating.  The 
record does not reflect symptomatology to warrant a 70 
percent disability rating either.  The service-connected PTSD 
and depression did not cause such impairment as to make the 
veteran wish he were dead, develop obsessive rituals (he was 
not psychotic, according to his therapist, nor agitated), nor 
affect his ability to function independently, think 
coherently, form social relations, abstain from violence, or 
care for his appearance and hygiene.  

The most probative evidence establishes that the overall 
disability is productive o no more than occupational and 
social impairment with reduced reliability and productivity.  
In fact, the record supports a finding that any rating in 
excess of 50 percent would not be consistent with the 
regulatory guidelines.  Consequently, an evaluation in excess 
of 50 percent is not warranted.  

        


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
with depression is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


